FRUGÉ, Judge.
P. R. Insulation Ltd., Inc., plaintiff-appellant, appeals from the District Court’s ruling denying plaintiff the right to reintroduce evidence that was allegedly omitted from the trial record at the confirmation of default proceeding.
The facts and issues of this case arc almost identical to P. R. Insulation, Ltd. v. *323Performance Contractors, Ltd., La.App., 271 So.2d 320. We are rendering judgment in that companion suit on this date. For the reasons assigned in that opinion, the order of the District Judge appealed from is affirmed.
Affirmed.